Citation Nr: 1212683	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  09-30 136 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to special monthly compensation on the basis of aid and attendance or housebound criteria, for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.  His death occurred in October 2007 and the appellant in this matter is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, denying the appellant's claims for service connection for the cause of the Veteran's death and special monthly compensation for accrued benefits purposes.  

Pursuant to her request, the appellant was afforded a hearing before the Board, sitting at the RO, in December 2011.  A transcript of that proceeding is of record.  In addition, the appellant submitted additional documentary evidence at her hearing, along with a written waiver for its initial consideration by the RO.  

The issue of entitlement to special monthly compensation based on aid and attendance and/or housebound criteria, for purpose of accrued benefits is addressed in the REAMND portion of this document.  That matter is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  



FINDINGS OF FACT

1.  The cause of the Veteran's death, as reported on his death certificate, was hepatorenal syndrome due to or as a consequence of acute liver failure from cirrhosis due to hepatitis C and alcohol.  

2.  It is at least as likely as not that the longstanding substance abuse, including alcohol use leading to alcoholism of the Veteran, was an attempt on his part to self-medicate the symptoms caused by his service-connected PTSD and, specifically, the explosive rage associated therewith.  

3.  Service-connected disability either caused or contributed to the Veteran's fatal hepatorenal failure, acute liver failure, cirrhosis, and/or hepatitis C.  


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, service-connected PTSD and associated alcohol addiction contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  

In the context of claims for service connection for the cause of a veteran's death, the notice should include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  As the disposition herein reached is favorable to the appellant, the need to further discuss VA's efforts to comply with the duties to notify and assist is obviated. 

Service connection for the cause of a veteran's death may be granted if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a rebuttable presumption of service incurrence if manifested to the required degree within one year following a veteran's separation from active duty; or one that is proximately due to or the result of or being aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(b), (c). 

Service connection generally requires medical evidence of a current disability; medical, or in some cases, lay evidence of the inservice incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in- service disease or injury and the current disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Notice is taken that applicable law and regulation provide that compensation shall not be paid if the disability was the result of one's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2011).  With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , prohibits (effective for claims filed after October 31, 1990) payment of compensation for a disability that is a result of one's own alcohol or drug abuse.  Moreover, section 8052 also amended 38 U.S.C. § 105(a)  to provide that, with respect to claims filed after October 31, 1990, as in this case, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2011). 

The United States Court of Appeals for the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service- connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Federal Circuit also indicated that claimant could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  The Federal Circuit stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service- connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  The Federal Circuit held that compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse, which it defined as an alcohol abuse disability arising during service from voluntary and willful drinking to excess. 

The Veteran died on October 13, 2007, at a VA medical facility following a progression of his liver disease involving hepatic encephalopathy.  The certificate of death indicates that the immediate cause of death was a hepatorenal syndrome of one week's duration, due to or as a consequence of acute liver failure from cirrhosis due to hepatitis C and alcohol.  The Veteran's cirrhosis, hepatitis C, and alcohol abuse were noted to have been present for years prior to death.  No autopsy was performed.  During the Veteran's lifetime, service connection had been established for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling, and left knee strain, evaluated as 10 percent disabling.  Entitlement to a total disability rating for compensation based on individual unemployability had been established since January 1999.  

Allegations are advanced by the appellant that the Veteran's death is attributable to his period of military service on the basis that he made use of alcohol to cope with his ongoing PTSD symptomatology.  

Review of the record indicates that there is evidence both for and against the proposition that the Veteran during his postservice years was involuntarily driven into alcoholism by his compelling desire to reduce or eliminate his PTSD manifestations, including ongoing outbursts of rage.  Evidence contraindicating entitlement include references to a personality disorder and childhood abuse as a possible cause for the Veteran's alcohol abuse, or an inability of one or more medical professionals to determine the cause of the Veteran's substance abuse without resort to undue speculation.  On the other hand, alcohol abuse leading to alcoholism is not documented prior to the Veteran's service in Vietnam and onset of his PTSD; alcoholism is not shown until the Veteran's entrance into a VA alcohol treatment program in 1979, following years of alcohol abuse, as well as abuse of illicit drugs, including heroin and marijuana.  The continued presence of alcoholism or alcohol dependence in partial remission is confirmed by VA psychiatric assessment in October 1989, at the time of his admission to an inpatient PTSD program.  

Specific findings are noted in the record which directly link the Veteran's use of alcohol for self-medication of his PTSD.  A VA examining psychologist in August 1999 and December 2001 indicated that the Veteran abused alcohol, barbiturates, and heroin during the 1970s as a way to try to medicate himself for his PTSD and, specifically, his rage.  The VA examiner further noted that the Veteran's PTSD left him in a chronic hyperarousal state, with intense, explosive rage and survival guilt.  When evaluated in July 2001, the Veteran reported that his only relief from daily intrusive thoughts of Vietnam was from his substance abuse.  

Following the Veteran's death, VA medical opinions were obtained as to the relationship of the cause of the Veteran's death to his period of military service.  Chart review in March 2009 was undertaken under the premise that the Veteran's alcoholism was not service-connected and no opinion was offered as to the linkage between the Veteran's alcoholism and his PTSD; the same VA physician indicated in April 2011 that the lack of interferon treatment for end-stage liver disease was not a cause or a contributor to the Veteran's fatal cirrhosis and, to that extent, PTSD did not accelerate or hasten death by rendering him materially less capable of resisting the effects of his disease.  VA opinion offered in March 2011 was to the effect that the Veteran's alcohol and drug use history was not sufficiently documented as to determine the cause of his alcohol and drug use without resort to speculation.  However, the reviewing VA psychologist did opine that it was most likely that the Veteran's service-connected PTSD permanently aggravated his alcohol and drug dependence beyond its normal progression, citing medical literature and pertinent facts of this case.  

On balance, the evidence is in relative equipoise that the Veteran in this instance with severely disabling PTSD made use of alcohol and drugs in an effort to alleviate his PTSD symptomatology and in particular his rage, which the record demonstrates was part and parcel of his PTSD.  The Veteran's substance abuse was involuntary and prompted by his desire to obtain relief from his uncontrolled rage from PTSD and while he was able to achieve some degree of remission in his substance abuse in the years prior to his death, the prior substance abuse nevertheless is shown to have directly led to his fatal liver disease.  To that extent, service connection for the cause of the Veteran's death is warranted.  



ORDER

Service connection for the cause of the Veteran's death is granted.  


REMAND

In her statement of February 2008, the appellant specifically requested that VA assist her by obtaining certain VA treatment records, specifically including those from Dr. Alkadi from the VA's Salem Community Based Outpatient Clinic (CBOC) and Dr. Zucker at the Portland VA Medical Center.  The most recent VA treatment records on file are from July 2007, and there is but one note compiled by B. Zucker, N.P., in July 2007, and the only entry from D. Alkadi, MD, based at the VA's Salem CBOC, is a June 2007 report in support of aid and attendance or housebound benefits.  In light of the foregoing, and inasmuch as those VA records are deemed to be constructively of record, although not physically contained in the claims folder per Bell v. Derwinski, 2 Vet. App. 611 (1992), further efforts to obtain all pertinent records, including those from Doctors Zucker and Alkadi, are needed and remand to assist the appellant is required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Obtain for inclusion in the VA claims folder any and all pertinent records of treatment, not already of record, including those records pertaining to the Veteran's terminal hospitalization and in the months leading thereto, as well as all pertinent records compiled by Doctor or Nurse Zucker (based at the VA Medical Center in Portland) and Doctor Alkadi (based at the Salem CBOC).  

2.  Thereafter, readjudicate the remaining appellate issue of entitlement to special monthly compensation based on aid and attendance or housebound criteria, for purposes of accrued benefits, and if the benefit sought remains denied, issue to the appellant and her representative a supplemental statement of the case and afford them a reasonable period for a response before returning the case to the Board.  

The appellant need take no action until otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference should be drawn as to the outcome of this matter by the actions herein requested. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


